EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Authorization for this examiner’s amendment was given in an interview with Jerry Suva (Reg.#:67902) on 01/08/2021 with a follow up conversation on 01/12/2021.
The application has been amended as follows: 
1.	(Currently Amended)	A universal serial bus (USB) hub, comprising:
a first detection circuit for a D+ connection of a USB port;
a second detection circuit for a D- connection of the USB port; and
a control circuit configured to:
	disable, at the first detection circuit and the second detection circuit, respective impedances;
	after disabling the respective impedances, detect, at the first detection circuit and the second detection circuit, respective values from the D+ connection and the D- connection; and
	based upon the respective values, switch the USB port between a device port configuration and a host port configuration;
in a host check mode:
		disable the respective impedances; 
		enable respective current sources in the first detection circuit and the second detection circuit; and
		after disabling the respective impedances and enabling the respective current sources, detect the respective values; and
in a device check mode:
the respective impedances; 
 respective current sources in the first detection circuit and the second detection circuit; and
 the respective impedances and  the respective current sources, detect the respective values;
identify that the respective values are zero in an instance of the device check mode; and
based upon the identification that the respective values are zero in the instance of the device check mode, enter the host check mode.


8.	(Currently Amended)	A method for operating a universal serial bus (USB) hub, comprising:
operating a first detection circuit to detect a D+ connection of a USB port;
operating a second detection circuit to detect a D- connection of the USB port; and
through a control circuit:
	disabling, at the first detection circuit and the second detection circuit, respective impedances;
	after disabling the respective impedances, detecting, at the first detection circuit and the second detection circuit, respective values from the D+ connection and the D- connection; 
	based upon the respective values, switching the USB port between a device port configuration and a host port configuration; 
in a host check mode:
		disabling the respective impedances; 
		enabling respective current sources in the first detection circuit and the second detection circuit; and 
		after disabling the respective impedances and enabling the respective current sources, detect the respective values; and
in a device check mode:
the respective impedances; 
respective current sources in the first detection circuit and the second detection circuit; and
after  the respective impedances and  the respective current sources, detecting the respective values;

based upon the identification that the respective values are zero in the instance of the device check mode, entering the host check mode.


15.	(Currently Amended)	An article of manufacture, comprising a non-transitory memory including instructions, the instructions, when loaded and executed by a processor, configure the processor to:
operate a first detection circuit to detect a D+ connection of a USB port;
operate a second detection circuit to detect a D- connection of the USB port; and
through a control circuit:
	disable, at the first detection circuit and the second detection circuit, respective impedances;
	after disabling the respective impedances, detect, at the first detection circuit and the second detection circuit, respective values from the D+ connection and the D- connection; and
	based upon the respective values, switch the USB port between a device port configuration and a host port configuration;
in a host check mode:
	disable the respective impedances; 
	enable respective current sources in the first detection circuit and the second detection circuit; and
	after disabling the respective impedances and enabling the respective current sources, detect the respective values; and
in a device check mode:
the respective impedances; 
respective current sources in the first detection circuit and the second detection circuit; and
after  the respective impedances and the respective current sources, detect the respective values;
identify that the respective values are zero in an instance of the device check mode; and



22.	(Cancelled)	 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERI L. HARRINGTON whose telephone number is (571)270-0468.  The examiner can normally be reached on Generally, M-F, 7:30a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CHERI L HARRINGTON/           Examiner, Art Unit 2187                                                                                                                                                                                            
January 11, 2021

/JAWEED A ABBASZADEH/           Supervisory Patent Examiner, Art Unit 2187